Citation Nr: 1734520	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  04-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998.  

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, granted a 20 percent rating for lumbar disc disease, effective February 23, 2001.  The Veteran filed a timely substantive appeal in February 2004. 

In August 2007, the Board remanded the issue of entitlement to an increased rating for a low back disability for additional development, including a neurological examination to determine the severity of impairment caused by his service-connected low back disability. 

Subsequently, service connection was granted in an April 2008 rating decision for radiculopathy of the left lower extremity secondary to his low back disability and a 10 percent rating was assigned effective April 12, 2004.  

In September 2008, March 2010 and July 2013, the Board remanded for additional development.  In July 2016, the Board granted a 40 percent rating for low back disability prior to December 20, 2007, denied a rating in excess of 40 percent for his back disability as of December 21, 2007, and denied entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  

The Veteran appealed the July 2016 Board decision to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, in an June 2017 Order, the Court vacated and remanded that portion of the Board's July 2016 decision that denied an initial rating in excess of 10 percent for radiculopathy of the left lower extremity for actions consistent with the terms of the joint motion.  The appeal as to the remaining issues was dismissed.

The issues of entitlement to service connection for bowel and bladder impairment and service connection for a cognitive disorder have been raised by the record.  In the September 2008, March 2010, July 2013, and July 2016 Board decisions and remands, these issues were referred the Agency of Original Jurisdiction (AOJ) for appropriate action.  To date, the AOJ has not adjudicated these issues.  Therefore, the Board does not have jurisdiction over them, and they are again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's appeal was made to the Board via a VA Form 9 in February 2004.  A September 2016 VA thoracolumbar spine examination and VA treatment records from January 2014 to April 2016 were added to the Veteran's claims file following the issuance of the most recent Supplemental Statement of the Case (SSOC) dated April 2015.  This evidence has not been reviewed by the AOJ in connection with a decision on the Veteran's claim, and he has not provided a waiver of such initial review.  Consequently, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); see also Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for the automatic waiver of AOJ review of evidence submitted directly to the Board during the appeal period for substantive appeals filed after February 2, 2013).  Thus, the Board has no recourse but to remand the case for AOJ initial consideration of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



